                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


ARIELLA MAHONEY,

                      Plaintiff,

v.                                                       Case No. 18-2585-JAR

KC WATERPARK MANAGEMENT, LLC, et al.,

                      Defendants.


                          AMENDED SCHEDULING ORDER

         The parties have filed a joint motion (ECF No. 36) to amend the scheduling order

filed on December 17, 2018 (ECF No. 13). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

         a.    Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by April 24, 2019. Disclosures required by Fed.

R. Civ. P. 26(a)(2), including reports from retained experts, are due from defendants by

June 24, 2019. Disclosures and reports by any rebuttal experts are due by July 24, 2019.

         b.    The case shall remain set for trial on a trial calendar that will begin on May

5, 2020. The trial setting may be changed only by order of the judge presiding over the

trial.

         All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.
IT IS SO ORDERED.

Dated May 1, 2019, at Kansas City, Kansas.


                                  s/ James P. O=Hara
                                James P. O=Hara
                                U.S. Magistrate Judge




                                   2
